Citation Nr: 1536277	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than September 11, 2007, for service connection for degenerative joint disease of the lumbosacral spine.  

2.  Entitlement to an effective date earlier than July 7, 2009, for the assignment of a 10 percent rating for a left knee disorder, to include patellofemoral pain syndrome.

3.  Entitlement to an effective date earlier than July 7, 2009, for the assignment of a 10 percent rating for a right knee disorder, to include patellofemoral pain syndrome.

4.  Entitlement to an effective date earlier than July 23, 2012, for the assignment of a 70 percent rating for a psychiatric disorder, to include anxiety and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to August 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 Department of Veterans Affairs (VA) Regional Office (RO) rating decision, which established service connection for the above-captioned lumbar spine, bilateral knee, and psychiatric disorders.  The Veteran filed a notice of disagreement with the effective date of service connection for his lumbar spine disorder and with the initial disability ratings assigned for his knee and psychiatric disorders.  Thereafter, an October 2012 rating decision increased each of the Veteran's knee evaluations from 0 to 10 percent disabling, effective July 7, 2009.  That decision also increased his psychiatric evaluation from 30 to 70 percent disabling, effective July 23, 2012.  

In an October 2012 VA Form 9 and in subsequent correspondence, the Veteran signaled his intent to appeal not only the effective date of service connection for his lumbar spine disorder, but also the effective dates of the increased ratings assigned for his knee and psychiatric disorders.  Hence, while only the lumbar spine claim has been formally certified for appeal, the Board finds that it also wields jurisdiction over the bilateral knee and psychiatric issues listed on the title page of this decision.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  With regard to these particular issues, it is important to note that, as the Veteran has expressed satisfaction with his current knee and psychiatric ratings, the Board need only consider whether to grant such levels of compensation during earlier stages of the appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that receiving a higher rating, but less than the highest possible rating, does not abrogate an appeal unless the appellant expressly indicates he is satisfied with the new rating he received).
FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar spine manifested to a compensable degree while he was still on active duty, and his claim for service connection for that disability was received within a year of his military discharge. 

2.  From August 13, 2007 to July 6, 2009, the Veteran's left knee disorder, to include patellofemoral pain syndrome, was productive of functional loss due to painful motion.

3.  From August 13, 2007 to July 6, 2009, the Veteran's right knee disorder, to include patellofemoral pain syndrome, was productive of functional loss due to painful motion.

4.  During the appeal period prior to July 23, 2012, the Veteran's psychiatric disorder, to include anxiety and depression, most closely approximated a level of occupational and social impairment manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 13, 2007 for an award of service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  For the appeal period from August 13, 2007 (effective date of service connection) to July 6, 2009, the criteria for an initial rating of 10 percent for a      left knee disorder, to include patellofemoral pain syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107. 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.59, 4.71a, Diagnostic Code (DC) 5099-5019 (2015).

3.  For the appeal period from August 13, 2007 to July 6, 2009, the criteria for an initial rating of 10 percent for a right knee disorder, to include patellofemoral pain syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.59, 4.71a, DC 5099-5019 (2015).

4.  For the appeal period prior to July 23, 2012, the criteria for an initial increased rating in excess of 30 percent for a psychiatric disorder, to include anxiety and depression, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.130, DC 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has satisfied its duties to notify the Veteran with respect to each of the issues  on appeal.  38 U.S.C.A. § 5103A(a) (West 2014).  Notably, all of these issues arise from the awards of service connection and the assignments of initial ratings for lumbar spine, bilateral knee, and psychiatric disorders.  In such instances, where claims for service connection have been substantiated, additional section 5103(a) notice is not required because the purpose that such notice is intended to serve     has been realized.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006). Moreover, as VA's duties under 38 U.S.C.A. § 5103A(a) already have been met      in this case, any ensuing defect in notice is non-prejudicial and, thus, not a bar to adjudication.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

VA also has satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the agency of original jurisdiction (AOJ) has obtained copies of his service treatment records, as well as all of the post-service records that he has identified in support of his appeal.  The AOJ also has furnished VA examinations, which have yielded clinical findings responsive to the Veteran's claims.  

The Veteran has expressly waived his right to a hearing.  38 C.F.R. § 20.700(a) (2015).  In contrast, he has not waived his right to initial AOJ review of documents that were received following the most recent adjudication in an October 2012 statement of the case.  However, this is not a bar to appellate review as such documents are either cumulative of evidence already of record or irrelevant to the instant appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).  Indeed, the Veteran and his representative have not alleged otherwise.  Nor have the parties identified any violations of due process, or other errors of fact or law, which would impede a well-reasoned and impartial decision on the merits of this case.

For the foregoing reasons, the Board finds that VA not only has fulfilled its statutory duties to notify the Veteran but also has met its obligations to undertake "reasonable efforts to assist [him] in obtaining evidence necessary to substantiate" his claims.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (noting that "the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  As such, appellate review of those issues may now proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Appeal

The Veteran contends that he is entitled to an earlier effective date of service connection for his lumbar spine disorder.  He also avers that earlier effective dates are warranted for the current levels of compensation assigned for his knee and psychiatric disorders.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Effective Date of Service Connection

The Veteran was granted service connection for degenerative joint disease of the lumbar spine, effective September 11, 2007.  He claims that this award should be retroactively extended to August 13, 2007, the day following his release from service.

When, as in this case, service connection has been established on a presumptive basis, the effective date of the award will be the date that entitlement arose, if the claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2015). 

Here, it is clear that the Veteran applied for service connection within the initial post-service year.  As such, his instant claim turns on whether he was entitled to such benefits prior to September 11, 2011.  This was the date on which a VA examination yielded X-ray evidence of arthritic changes, marked by joint degeneration with marginal spurring extending from T12 to L4.  

At the time of the above examination, the Veteran reported a history of lower back pain, which had its onset approximately two years prior to his release from service.  His account in this regard is consistent with the report of his service separation examination, which documents subjective symptoms of recurrent low back pain.  Conversely, this July 2007 report does not contain any objective findings of lumbar spine arthritis.  Nevertheless, it is unclear whether, at the time that report was rendered, the Veteran had access to the clinical testing required to diagnose such     a disease.

Notably, the Veteran's current lumbar spine diagnosis constitutes a "chronic disease" enumerated under 38 C.F.R. § 3.309(e).  Such a disorder, by definition,    is "marked by long duration, by frequent recurrence over a long time, and often    by slowly progressing seriousness."  See Merriam-Webster's New Collegiate Dictionary 221 (11th ed. 2007).  It follows that, while this disorder may not have been diagnosed until the September 2007, its underlying symptoms may have manifested at an earlier point in time.  Indeed, this is the essential premise for presumptive service connection, a theory of entitlement that recognizes that a chronic disease can go undetected during service, but still have its onset therein.

Here, the Board lacks the medical expertise to determine precisely when the Veteran developed lumbar spine arthritis.  See Chotta v. Peake, 22 Vet. App. 80,   86 (2008) ("the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  As such, the Board may not conclude with certainty that this disorder manifested to a compensable degree only after he left active service.  In fact, the extant record suggests otherwise as it establishes  that the Veteran was discharged on August 12, 2007, less than a month before his arthritis was diagnosed.  Such a brief duration, and the lack of any evidence of intervening injuries, signals that it at least as likely as not that the compensably disabling degenerative changes in his lumbar spine arose while he was still on active duty.  

When the evidence central to an appeal is in relative equipoise, the Board has a duty to afford the appellant the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, resolving all reasonable remaining doubt in the Veteran's favor, the Board accepts that his lumbar spine disorder manifested to a compensable degree before he left active service, and that his entitlement to service connection therefore arose on the day following his separation (August 13, 2007).  Accordingly, such an earlier effective date of service connection is warranted, and the Veteran's appeal is granted.

B. Effective Date of Increased Ratings

Turning to the other issues on appeal, the Board observes that the Veteran is  already in receipt of an August 13, 2007, effective date of service connection for  his bilateral knee and psychiatric disorders.  He contends this also should be the effective date of the increased ratings that were assigned for those disabilities during later stages of the appeal.

Disability ratings are determined by application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained therein represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In addition, the applicable law is clear that the effective date of an increased rating shall be the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if [the] claim is received within [one] year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim." 38 C.F.R. § 3.400(o)(2) (2015).  

As noted in the preceding section, the Veteran is currently in receipt of a 10 percent rating for each of his bilateral knee disorders, and has been awarded a 70 percent rating for his psychiatric disorder.  He received those evaluations after contesting the initial ratings assigned following the grant of service connection.  Hence, to prevail in this instance, the Veteran must demonstrate that his knee and psychiatric disorders have not worsened over time but, rather, have approximated their current levels of severity throughout the entirety of the appeal. 

Bilateral Knee Disorders

The Veteran's knee disorders have been consistently rated under DC 5099-5019.  38 C.F.R. § 4.71a, DC 5099-5019 (2015).  This hyphenated code contemplates an unlisted condition analogous to bursitis.  38 C.F.R. §§ 4.20, 4.27 (2015).  Notably, DC 5019 subscribes to the criteria underlying other musculoskeletal codes, specifically DC 5003 (arthritis) and DCs 5260 and 5261 (limitation of flexion and extension).  38 C.F.R. § 4.71a, DCs 5003, 5260, 5261 (2015).

The above codes are all predicated on limitation of motion.  As such, they are governed by the tenets of functional loss and painful motion set forth in 38 C.F.R. § 4.40, 38 C.F.R. § 4.45, and 38 C.F.R. § 4.59.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Of crucial significance in this case, the painful motion provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered whenever they are invoked by the claimant, or reasonably raised by the record.  See Burton, 25 Vet. App. at 5.  Accordingly, the Board will focus its analysis on those provisions and on their application to the evidence presented in support of the Veteran's knee claims.

Such evidence includes the report of a VA general examination, which the Veteran underwent in September 2007, immediately following his release from service.  At that time, he complained of "constant" right and left knee pain, which he rated as a 3 out of 10 in terms of severity.  The Veteran also complained of painful flare-ups, which were precipitated by exercise and which limited his ability to bend and straighten his knees.  In addition, he reported that his knee pain interfered with physical activities, such as walking, running, and climbing stairs, and necessitated the use of a brace whenever he tried to exercise.  

In addition to the Veteran's own account of his medical history, the VA examination report includes the results of range of motion tests and X-ray studies.  Those results are devoid of any objective signs of limitation of motion or arthritis.  As discussed, however, such clinical findings are not a prerequisite for a minimal compensable rating under 38 C.F.R. § 4.59.  Burton, 25 Vet. App. at 5.  Rather, all that is required is evidence of functional loss due to painful motion, which the Veteran himself is competent to provide.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those  matters which are within his personal knowledge and experience).  Moreover, his account in this regard is both internally consistent and uncontroverted by the extant record.  As such, the Board considers his account both credible and probative         for purposes of this issue.  See id. at 367-68 (2005) (noting that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Hence, after resolving all reasonable remaining doubt in the Veteran's favor, the Board finds that he has met the criteria for 10 percent bilateral knee ratings since the effective date of service connection.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Those are the maximum evaluations that have been assigned during the pendency of the appeal, and the Veteran has confirmed he is  not seeking higher levels of compensation.  Therefore, there is no need to analyze the merits of his bilateral knees claims under other provisions of the VA Rating Schedule.  Nor is there any need to refer those claims for extraschedular consideration.  38 C.F.R. § 3.321 (2015).  

	Psychiatric Disorder

Accordingly, Board now turns to the final issue on appeal, which, as discussed, involves the effective date of the Veteran's 70 percent psychiatric rating.  He    avers that this evaluation should be retroactively extended to the original date of service connection (August 13, 2007).  However, in contrast with his meritorious statements supporting his other claims, his arguments on this issue are belied by evidence demonstrating that his symptoms have been duly compensated throughout all stages of the appeal.  

Specifically, the Veteran's psychiatric symptoms have been rated 30 percent disabling for the period prior to July 23, 2012, and 70 percent disabling thereafter.  The legal authority for those staged ratings is encompassed in DC 9434 (major depressive disorder).  As with the diagnostic codes governing all mental illnesses, apart from eating disorders, DC 9434 subscribes to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434 (2015).    

Under this General Rating Formula, a 30 percent rating is assigned for psychiatric symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.
 
A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.
 
A 70 percent rating is assigned for symptoms associated with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

Here, there is no compelling indication that, at any time prior to July 23, 2012, the Veteran's mental symptoms met the criteria for a 70 percent, or even a 50 percent, rating.  On the contrary, his VA outpatient records during this period reflect that he sought treatment for anxiety and depression, precipitated by his transition to civilian life, and that his underlying symptoms were responsive to psychotherapy and prescription medications.  Those records also show that the Veteran consistently denied homicidal or suicidal ideations, and that he expressed hope for his future career plans and gratitude for his existing social networks.  Indeed, those records reveal that the Veteran was gainfully, if not always happily, employed, and that     he enjoyed socializing with his friends and living with his parents, who were instrumental in helping him care for his son in accordance with a joint custody agreement, which he had brokered with his ex-girlfriend. 

While replete with subjective symptomatology, as outlined above, the Veteran's treatment records are notably devoid of any clinical findings of impaired memory, concentration, or judgment.  They are similarly silent for any objective signs of abnormal thought processes, speech and hygiene deficiencies, or disorientation      to time, place, and person.  Conversely, those records do show that the Veteran exhibited mood swings, a constricted affect, and an exaggerated startle response, particularly in the immediate aftermath of his service separation.  Those records further show that, in the months following his discharge, he complained of visual and auditory hallucinations.  However, such symptoms were largely ameliorated by changes to his medications, and did not result in a diagnosis of schizophrenia, or other psychosis.  They also did not substantially affect the Veteran's Global Assessment of Functioning (GAF) scores, which consistently ranged from 55 to    60 during the relevant appeal period.  

GAF scores of 51-60 are consistent with moderate psychiatric impairment, manifested by symptoms such as a flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [DSM-IV]).  Parenthetically, the Board notes that, while VA has recently adopted the DSM-5, the earlier version of the manual governed during the entire period that the Veteran's 30 percent rating was in effect.

The Board recognizes that, to qualify for a higher psychiatric rating, a claimant need not demonstrate every symptom listed in the relevant diagnostic criteria.   See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (holding that the "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category).  Nevertheless, he must establish that his symptoms comport with the severity, frequency, and duration contemplated by those criteria.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  This the Veteran has not done.  On the contrary, he has presented psychiatric symptoms of no more than moderate severity, frequency, and duration, as evidenced by his ability to seek, and benefit from, medical treatment, while sustaining a level of social and occupational functioning that has allowed him to work, maintain friendships, and meet his filial and parental responsibilities.

The Board also recognizes that, in the December 2010 notice of disagreement that the Veteran filed with his initially assigned rating, he complained that he had not been afforded a VA psychiatric examination to assess his symptoms.  Tellingly, however, when such an examination was administered in July 2012, the Veteran reported symptoms that were comparable to those he had described during his earlier VA treatment sessions.  Concurrent clinical testing also yielded results that were substantially similar to those previously obtained.  Thus, although the Veteran was assigned a slightly lower GAF score of 51, the Board finds this score to be inconsistent with his overall social and occupational functioning.  In any event,  such a score is still indicative of no more than moderate functional impairment.  Moreover, while the Board will not disturb the higher psychiatric rating that the Veteran has been assigned in the wake of the July 2012 VA examination, it finds that he is not entitled to any further compensation for the period preceding that assignment.  On the contrary, his symptoms during this earlier stage of the appeal have most closely approximated the criteria for a 30 percent evaluation under the VA Rating Schedule.

The Board's analysis does not end here, as it must also consider whether a higher psychiatric rating may have been warranted on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors  which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted only upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether to refer a case for extraschedular consideration.  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe     the disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  Conversely, if the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the schedular criteria addressed in this decision reasonably describe the Veteran's psychiatric disorder  for the appeal period prior to July 23, 2012.  In other words, the Veteran did not experience any symptoms not already contemplated by the Rating Schedule during that period.  To the contrary, he exhibited bouts of depression and anxiety, mood swings, a constricted affect, an exaggerated startle response, and occasional visual and audio hallucinations, all of which were contemplated by the General Rating Formula and appropriately compensated by the 30 percent evaluation then in effect.  Therefore, the Board finds that the threshold factor for extraschedular consideration, set forth in Thun, was not met with respect to the Veteran's psychiatric disorder during the initial stage of this appeal.  

Even if the threshold factor for extraschedular consideration had been met, the second step of Thun would not have been satisfied.  Indeed, the Veteran has neither contended nor otherwise shown that his psychiatric disorder was productive of marked interference with employment, or frequent periods of hospitalization, at any time prior to July 23, 2012.  Absent such "related factors," the Board has no basis to conclude that his psychiatric disability picture was so exceptional as to exceed the scope of the schedular criteria during that initial stage of the appeal.  

As a final point of analysis, the Board has considered whether to refer the Veteran's psychiatric disorder for extraschedular consideration in combination with his other service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed.Cir.2014) (finding that the plain language of 38 C.F.R. § 3.321(b)(1) requires the Board to consider the "collective impact of a veteran's 'service-connected disability or disabilities" in determinations regarding extraschedular consideration).  In this regard, the record reflects that the Veteran is also in receipt of service connection for sleep apnea and erectile dysfunction, and has sought treatment for those disabilities in conjunction with his depression.  Significantly, however, he has neither alleged nor manifested any symptoms apart from those that are squarely contemplated by the diagnostic codes used to rate his individual disabilities.  Put simply, there is no evidence of any combined effects arising from those disabilities for which the Veteran is not already duly compensated.  Accordingly, referral for extraschedular consideration of the collective impact of his multiple service-connected disabilities is not required.  Moreover, as the Rating Schedule has  proven wholly sufficient for disposition of this appeal, further discussion of the principles of extraschedular consideration would serve no useful purpose.

In conclusion, the Board finds that, for the period prior to July 23, 2012, the Veteran did not meet the schedular criteria for a psychiatric evaluation in excess    of 30 percent, nor did he qualify for referral of such a rating on an extraschedular basis.  Therefore, in contrast with the other claims addressed in this appeal, the benefit-of-the-doubt rule is not controlling, and the Veteran's request for an earlier effective date for his 70 percent psychiatric rating must be denied.



ORDER

Entitlement to an effective date of August 13, 2007, for the award of service connection for degenerative joint disease of the lumbar spine is granted.

Entitlement to an effective date of August 13, 2007, for the award of a 10 percent rating for a left knee disorder, to include patellofemoral pain syndrome, is granted.

Entitlement to an effective date of August 13, 2007, for the award of a 10 percent rating for a right knee disorder, to include patellofemoral pain syndrome, is granted.

Entitlement to an effective date earlier than July 23, 2012, for the award of a 70 percent rating for a psychiatric disorder, to include anxiety and depression, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


